Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regards to the Specification, amend page 3, Line 3 to read as:
FIGURE 8 diagrammatically illustrates ….. 
Response to Amendment
The amendment filed 10/22/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks filed 10/22/2021 with respect to the independent claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 16, 18, 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 18 and 21, the prior art on record fails to expressly disclose or render obvious an imaging system, a method or a detector, comprising a substrate comprising a first portion and a second portion; a first detector layer, comprising: a first scintillator; a first active photosensing region; and wherein the first scintillator is stacked on the first active photosensing region, which is stacked on the first portion in a direction of a path of X-ray radiation from a radiation source to the detector; and a second detector layer, comprising: a second scintillator; a second active photosensing region; and wherein the second scintillator is stacked on the second active photosensing region, which is stacked on the second portion in the direction of the path of the X-ray radiation from the radiation source to the detector; wherein the first detector layer is stacked on the second detector layer in the direction of the path of the X-ray radiation from the radiation source to the detector and wherein the second scintillator is in contact with the substrate. 
Bani-Hashemi (US Pub. No. 2006/0151 708 A1) and Gonda (JP 2013253887 A) are considered the closest prior art on record. 
Bani-Hashemi discloses a detector 10 comprising a first detector layer 12 comprising a first scintillator 18 a first active photosensing region 20; and a first substrate 22 wherein the first scintillator 18 is stacked on the first active photosensing region 20, which is stacked on the first substrate 22 in a direction of a path of X-ray radiation 26 from a radiation source (not shown) to the detector 10: and a second detector layer 14, comprising a second scintillator 18a second active photosensing region 20; and a second substrate 22 wherein the second scintillator 18 is stacked on the second active photosensing region 20, which is stacked on the second substrate 22 in the direction of the path of the X-ray radiation 26 from the radiation source (not shown) to the detector 10 and wherein the first detector layer 12 is stacked on the second detector layer 14 in the direction of the path of the X-ray radiation 26 from the 
Gonda discloses detector including a housing comprising a radiation detector 200a bent to accommodate imaging areas divided into multiple bent parts (where the divided imaging area is mutually laminated in parallel (i.e., the substrate is bent and curved in the longitudinal direction so that the side of the base is configured in both directions depending on which part of the substrate and including light detecting elements on bent parts or sub-portions, see specifically figure5, [0014] — [0017]. [0027] [0030]. Gonda also fails to read over the claimed limiatations, specifically within the configuration Gonda, Figure 5, the substrate 218 is not in contact with a scintillator layer 216. Thus, Gonda in Fig. 5 and the cited paragraphs fails to disclose that "the second scintillator is in contact with the substrate" along with other limitations as recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/          Examiner, Art Unit 2884